Title: Thomas Jefferson to Charles Clay, 21 February 1815
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir Monticello Feb. 21. 15.
          I recieved last night your favor of the 8th and find on examination that I have committed exactly the mistake you conjectured. McAllister had made me a pair of spectacles in 1804. by a drawing I had sent him, & believing they were of the size you would like best, I directed him to make the new ones like them. when they came I took out mine to compare them, and in packing up yours again, I put up the paper of spare glasses which belonged to mine by mistake for yours. so that it is not the frames, but the spare glasses which have been sent wrong. I now inclose you the right ones, and you can return me the spare glasses I sent you which belong to my frames.
          You say that if I insist on your acceptance of them gratis it must operate as a bar against your availing yourself in future of my aid.
           how so? you do me a great many acts of neighborly kindness. must I refuse them hereafter because done gratis? I cannot return them in the same way, may I not do it therefore in my own way? in administering to your convenience in ways which are open to me, but not to you? where friendships are reciprocal each party must be permitted to offer manifestations of it in the way most in his power.
          I congratulate you on peace, and especially that we closed the war with the whorra! of New Orleans. I salute you with friendship and respect.
          Th: Jefferson
        